MEMORANDUM **
Raymond E. Vogt, Jr., appeals pro se from the tax court’s decision in favor of the Internal Revenue Service (“IRS”) in his action seeking a redetermination of his 2000-2003 federal income taxes and additions to tax. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review the Tax Court’s findings of fact for clear error and its conclusions of law de novo. Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th Cir.1999). We affirm.
The tax court properly deemed stipulated the Commissioner’s proposed facts after Vogt refused to stipulate to facts based on his asserted Fifth Amendment privilege against self-incrimination. See Tax Ct. R. 91(f)(3); Edelson v. Comm’r, 829 F.2d 828, 832 (9th Cir.1987) (explaining that a taxpayer cannot refuse to cooperate with the IRS based on a generalized fear of self-incrimination).
Vogt’s contention that the IRS was required to notify him of his duty to maintain his income records or his duty to file taxes is without merit. See Cracchiola v. Comm’r, 643 F.2d 1383, 1385 (9th Cir.1981).
Vogt’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.